PER CURIAM:
Lawrence Ruther appeals the district court’s order dismissing his civil action for failure to state a claim under 28 U.S.C. § 1915(e)(2)(B)(ii) (2000). We have reviewed the record and find no reversible error. Accordingly, we deny Ruther’s motion to proceed in forma pauperis and dismiss for the reasons stated by the district court. Ruther v. Simmons, No. 3:06-cv-00840 (E.D.Va. Dec. 22, 2006). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.